          Case
           Case1:20-cv-07009-JPC
                1:20-cv-07009-JPC Document
                                   Document14-1
                                            15 Filed
                                                Filed11/10/20
                                                      11/09/20 Page
                                                                Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                11/10/2020
In re:                                                                  :
                                                                        :
JVJ PHARMACY INC., doing business as                                    :   20-CV-7009 (JPC)
UNIVERSITY CHEMISTS,                                                    :
                                                                        :
                                    Debtor.                             :
                                                                        :
------------------------------------------------------------------------X   AMENDMENT TO
HARRAH’S ATLANTIC CITY OPERATING                                        :   SCHEDULING ORDER
COMPANY LLC, doing business as HARRAH’S                                 :
RESORT ATLANTIC CITY,                                                   :
                                                                        :
                                    Appellant,                          :
                                                                        :
                  -v-                                                   :
                                                                        :
SALVATORE LAMONICA, AS CHAPTER 7                                        :
TRUSTEE OF THE ESTATE OF JVJ PHARMACY                                   :
INC., doing business as UNIVERSITY CHEMISTS,                            :
                                                                        :
                                    Appellee.                           :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge
       This Court entered a Bankruptcy Appeal Scheduling Order on October 23, 2020 (Dkt. 13)
proving, inter alia, that Appellee’s brief is due November 16, 2020 and Appellant’s reply brief is
due November 30, 2020.
        On November 9, 2020, Appellee filed a motion seeking an extension of the due date for his
brief from November 16, 2020 to and through November 30, 2020 and Appellant’s time to file is
reply brief, if any, to December 21, 2020, inconformity with the Court’s Individual Rules and
Practices in Civil Cases.
       Neither Appellant nor Appellee being opposed to the granting of the extensions of time
sought in the motion and it being first request for any extension of time, the Bankruptcy Appeal
Scheduling Order is modified as follows: Appellee’s brief is due November 30, 2020 and
Appellant’s reply brief, if any, is due December 21, 2020.
        The Bankruptcy Appeal Scheduling Order shall otherwise continue in full force and effect.
        SO ORDERED.
Dated: November 10, 2020
       New York, New York
                                                                     ___________________________
                                                                      JOHN P. CRONAN
                                                                      United States District Judge
